PER CURIAM.
Danny Tindle appeals the trial court’s order denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because Tindle has failed to allege that his sentence imposed under the 1995 sentencing guidelines would constitute a departure sentence under the 1994 sentencing guidelines, Tindle has failed to present a facially sufficient claim for relief under Heggs v. State, 759 So.2d 620 (Fla.2000).
As this court did in Daniels v. State, 771 So.2d 57 (Fla. 2d DCA 2000), we affirm without prejudice to Tindle to file a timely, facially sufficient motion to withdraw his plea pursuant to Florida Rule of Criminal Procedure 3.850 if he has sufficient grounds to do so.
PARKER, A.C.J., and WHATLEY and CASANUEVA, JJ., concur.